DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/27/18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hui [US 2017/0219215A1] in view of Horn et al [US 2002/0092844A1], Jiang [US 2018/0008089A1], and Jenkins et al [US 2016/0051078A1] .
Hui teaches a method for controlling an induction cooker (paragraph 0020) comprising a cooking device with cookware positioned on it (Figure 1A, #100, 60), a setting module for setting/inputting parameters such as cooking time and temperature (Figure 1A-B, #10; 
Hui does not explicitly recite obtaining a cookware weight before placing the food (claim 1), a user selection of the food type (claim 1), and the controller automatically adjusting a user-selection of cook time and heating level based upon the food weight (claim 1).
Horn et al teach a method for weighing foods on a cooking device (Figure 1) by use of a weight sensor (Figure 1-2, #21-22), an electronic control unit (Figure 1-2, #9), measuring the weight of food in a cooking vessel by first measuring the weight of the vessel, then measuring the combined weight of the vessel and food, and displaying the difference which indicative of the food weight (paragraph 0021, 0024).

It would have been obvious to one of ordinary skill in the art to incorporate the claimed weight measurement and food type selection into the invention of Hui, in view of Horn et al and Jiang, since all are directed to methods of automated cooking, since Hui already included food weight measurement in a cooking pot (Figure 1A-B, #24, 60), since automate cooking systems commonly taught measuring the weight of food in a cooking vessel by first measuring the weight of the vessel, then measuring the combined weight of the vessel and food, and displaying the difference which indicative of the food weight (paragraph 0021, 0024) as shown by Horn et al, since accurate measurement of the food weight during the cooking process would have enabled more accurate and precise control over the cook time and temperature of Hui, since Hui already included a setting module for setting/inputting parameters such as cooking time and temperature (Figure 1A-B, #10; paragraph 0014) as well as displaying and controlling the setting module on a graphical user interface of the remote electronic device (paragraph 0032), since automated cooking systems commonly included a tablet/personal electronic device on which the user selects food parameters such as the food type (paragraph 0043-0044) as shown by Jiang, and since correctly identifying the food and ingredients to be cooked would have ensured that the system or user correctly chose an appropriate cooking program in the method of Hui.
Jenkins et al teach a method for automated cooking control (title) comprising a smart control stove with a controller (Figure 1, #140), the user selecting a recipe and the 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed automated adjustments into the invention of Hui, in view of Jiang and Jenkins et al, since both are directed to automated methods of cooking food, since Hui already included the controller automatically controlling and adjusting a heating level and temperature of the cooking device (paragraph 0018, 0020-0021), since cooking systems commonly included a tablet/personal electronic device on which the user selects food parameters such as the food type (paragraph 0043-0044) as shown by Jiang, since cooking systems also commonly included the user selecting a recipe and the corresponding cooking environment information (Figure 4A, #405-420; paragraph 0066), the recipe including user adjusted input parameters such as time, temperature, and portion sizes (paragraph 0066), the controller automatically adjusting the recipe parameters (Figure 4A, #425-430), the recipe parameters including time and temperature (paragraph 0067), and the automated adjustments made based upon factors such as the amount, size, and/or shape of the food (paragraph 0067) as shown by Jenkins et al, and since automated adjustment of recipes and cooking programs based upon the food weight would have ensured that the food of Hui was cooked to an appropriate degree of doneness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792